Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


James Timothy Bonham, Appellant                      Appeal from the 354th District Court of
                                                     Hunt County, Texas (Tr. Ct. No. 28667).
No. 06-13-00045-CR        v.                         Memorandum Opinion delivered by Justice
                                                     Moseley, Chief Justice Morriss and Justice
The State of Texas, Appellee                         Carter participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, James Timothy Bonham, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED APRIL 24, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk